Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-17 are pending.  
Claims 1-17 stand rejected.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10,615,851. This is a statutory double patenting rejection.

Claims 11-13 and 15-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-13 and 15-17 of prior U.S. Patent No. 10,615,851. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,615,851. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of the current application merely broadens the scope of claim 14 of U.S. Patent No. 10,615,851 by omitting the features in claim 13 of U.S. Patent No. 10,615,851 (i.e. by omitting an equivalent claim dependency) of wherein the antenna array comprises a primary antenna, and wherein the primary antenna is configured to: receive channel quality information (CQI) feedback from the mobile terminal; responsive to the CQI feedback, provide an indicator of a linear phase adjustment to each other antenna of the antenna array; and phase shift beams transmitted by each of the other antennas by an indicated amount to result in constructive addition of beams arriving at the mobile terminal from the antenna array.  
It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balachandran et al. (Pub. No.: US 20080318613 A1) in view of Han et al. (Pub. No.: US 20070104283 A1) and Lee et al. (Pub. No.: US 20100067368 A1), hereafter respectively referred to as Balachandran, Han, and Lee.  
	In regard to Claim 1, Balachandran teaches In a cellular communications network comprising a plurality of transmitting sites (plural base stations 210-1, 210-2 and 210-3, Para. 55, FIGS. 2, 3, 6), a method of serving a data stream to a target mobile terminal (act A610 in which a downlink signal from each of the plural base stations 210-1, 210-2 and 210-3 is transmitted to the terminal 240, Para. 55, FIGS. 2, 3, 6), comprising: designating a first transmitting site (base station 210-1, Para. 54, FIGS. 2, 3, 6) and a second transmitting site (base station 210-2, Para. 54, FIGS. 2, 3, 6) as cooperating sites (method M600 for wirelessly communicating with the terminal 240 using the plural base stations 210-1, 210-2 and 210-3.  Act A605 in which transmission parameters are set for the plural base station 210-1, 210-2 and 210-3.  Para. 54, FIGS. 2, 3, 6).  
Balachandran teaches a first antenna port (base station 210 includes a radio (RF) unit 320 with one or more antenna elements 310, Para. 32, FIGS. 2, 3) associated with the first transmitting site (base station 210-1, Para. 54, FIGS. 2, 3, 6) (base station 210 includes a radio (RF) unit 320 with one or more antenna elements 310, Para. 32, FIGS. 2, 3) associated with the second transmitting site (base station 210-2, Para. 54, FIGS. 2, 3, 6).  
Balachandran teaches at said first transmitting site (base station 210-1, Para. 54, FIGS. 2, 3, 6), transmitting said data stream to said target mobile terminal in accordance with a first beamforming technique (beam forming unit 340 is arranged to form signal beams using the antenna elements 310 of the RF unit 320, Para. 33, FIGS. 2, 3, 6).  
Balachandran teaches determining a shift based on reported by said target mobile terminal (In act A620, the feedback from the terminal 240 is received by the anchor base station 210-1. Then in act A630, the transmission parameters for each downlink signal are adjusted based on the feedback information received from the terminal 240.  Para. 57, FIGS. 2, 3, 6, 8).  
Balachandran teaches transmitting, at said second transmitting site (base station 210-2, Para. 54, FIGS. 2, 3, 6), said data stream to said target mobile terminal in accordance with a second beamforming technique (beam forming unit 340 is arranged to form signal beams using the antenna elements 310 of the RF unit 320, Para. 33, FIGS. 2, 3, 6), wherein the transmitting said data stream at said second transmitting site comprises applying the determined shift relative to the transmission of said data stream at the first transmitting site (the anchor base station 210-1 may determine adjustments to the coefficients αi(m) and the delays τi of the taps of the downlink channel for downlink channels of the other base station 210-2 based on the feedback information.  The transmission parameters adjusted for each base station 210-2 can be independent of the transmission parameters adjusted for other base stations.  Para. 63, FIGS. 2, 3, 6, 8).  
Balachandran fails to teach precoder reported and a linear phase shift, and receiving, at the first transmitting site, a precoder reported by said target mobile terminal, the precoder indicating a preferred phase shift between a first antenna port and a second antenna port, and the precoder is selected by the target mobile terminal based on a first transmission between the target mobile terminal and the first transmitting site and a second transmission between the target mobile terminal and the second transmitting site; determining a linear phase shift based on the precoder reported by said target mobile terminal; and wherein the transmitting said data stream at said second transmitting site comprises applying the determined linear phase shift relative to the transmission of said data stream at the first transmitting site.  
Han teaches receiving, at the first transmitting site, a precoder reported by said target mobile terminal (transmitter receives CSIs from user receivers, Para. 88.  A method notifies a preferred space pre-coding method, Para. 92), the precoder indicating a preferred phase shift between a first antenna port and a second antenna port (linear phase shifter 803 phase-shifts the input streams using the pre-coding command, that is, space pre-coding matrix index `g` 611, determined by the pre-coding controller 603, Para. 99, FIGS. 6, 8), and the precoder is selected by the target mobile terminal (CSI estimator 1232 generates a CSI feedback value 1237 based on the estimated values from the pre-coding MIMO channel estimator 1230, and transmits the CSI feedback value 1237 to a transmitter, Para. 117, FIG. 12) based on a first transmission between the target mobile terminal and the first transmitting site (A pilot signal 1207-1 extracted by the first transmission antenna pilot extractor 1205-1 is the pilot signal transmitted from a first transmission antenna, Para. 116, FIG. 12) and a second transmission between the target mobile terminal and the second transmitting site (A pilot signal 1207-2 extracted by the second transmission antenna pilot extractor 1205-2 is the pilot signal transmitted from a second transmission antenna, Para. 116, FIG. 12).  
	Han teaches determining a linear phase shift based on the precoder reported by said target mobile terminal (linear phase shifter 803 phase-shifts the input streams using the pre-coding command, Para. 99, FIGS. 6, 8).  
Han teaches, wherein the transmitting said data stream at said second transmitting site comprises applying the determined linear phase shift relative to the transmission of said data stream at the first transmitting site (The linear phase shifter 803 applies phase shifting to a modulation symbol to be transmitted via an mth transmission antenna, Para. 99, FIGS. 6, 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Han with the teachings of Balachandran since Han provides a technique for processing feedback for phase shifting, which can be introduced into the system of Balachandran to permit base stations to phase shift transmissions to a terminal so that adjustments can be made to improve receptions at the terminal.  
Balachandran fails to teach the precoder being a member of a set of precoders in a constant amplitude codebook, wherein the constant amplitude codebook comprises two-element entries {[1,1]T, [1,j]T, [1,-1]T, [1,-j]T}.  
(The elements of [Equation 15] have a constant magnitude, Para. 117.  A codebook for precoding may be designed as each element of a precoding vector may be selected from {1 ,                         
                            
                                
                                    1
                                    +
                                    j
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    , j,                         
                            
                                
                                    1
                                    -
                                    j
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    , -1 ,                         
                            
                                
                                    -
                                    1
                                    -
                                    j
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    , -j ,                         
                            
                                
                                    -
                                    1
                                    +
                                    j
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    } as illustrated in [Equation 15], Para. 132-133).  
Lee teaches, wherein the constant amplitude codebook comprises two-element entries {[1,1]T, [1,j]T, [1,-1]T, [1,-j]T} (                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        -
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                     
                                
                            
                        
                     may be used as a precoding vector, Para. 134).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lee with the teachings of Balachandran in view of Han since Lee provides a technique for a precoding vector involving a codebook, which can be introduced into the system of Balachandran in view of Han to permit base stations to utilize codebooks of constant magnitude for efficient precoding to increase the benefits of transmit diversity.  
The examiner makes the presumption the parent Patent No. 8,693,442 does not recite a constant amplitude codebook comprises two-element entries {[1,1]T , [1,j]T , [1,-1]T , [1,-j]T} for a precoder being a member of a set of precoders in the constant amplitude codebook.  The examiner notes that column 12, line 10 of parent Patent No. 8,693,442 recites: Precoder set is {[1,1]T , [1,j]T , [1,-1]T , [1,j]T}.  In other words, parent Patent No. 8,693,442 does not recite a constant amplitude codebook comprises two-element entries that include [1,-j]T for a precoder being a member of a set of precoders in the constant amplitude codebook, and as a result, does not provide support for the feature, and does not provide an effective filing date for such a 


In regard to Claim 11, Balachandran teaches A cellular communications system comprising: a first transmitter located at a first transmitting site (base station 210-1, Para. 54, FIGS. 2, 3, 6), wherein the first transmitter is configured to transmit a data stream to a mobile terminal in accordance with a first beamforming technique (beam forming unit 340 is arranged to form signal beams using the antenna elements 310 of the RF unit 320, Para. 33, FIGS. 2, 3, 6).  
Balachandran teaches a second transmitter located at a second transmitting site (base station 210-2, Para. 54, FIGS. 2, 3, 6), wherein the second transmitter is configured to transmit the data stream to the mobile terminal in accordance with a second beamforming technique (beam forming unit 340 is arranged to form signal beams using the antenna elements 310 of the RF unit 320, Para. 33, FIGS. 2, 3, 6).  
Balachandran teaches the first transmitting site (base station 210-1, Para. 54, FIGS. 2, 3, 6) and the second transmitting site (base station 210-2, Para. 54, FIGS. 2, 3, 6) are cooperating sites (method M600 for wirelessly communicating with the terminal 240 using the plural base stations 210-1, 210-2 and 210-3.  Act A605 in which transmission parameters are set for the plural base station 210-1, 210-2 and 210-3.  Para. 54, FIGS. 2, 3, 6).  
(base station 210 includes a radio (RF) unit 320 with one or more antenna elements 310, Para. 32, FIGS. 2, 3) associated with the first transmitting site (base station 210-1, Para. 54, FIGS. 2, 3, 6) and a second antenna port (base station 210 includes a radio (RF) unit 320 with one or more antenna elements 310, Para. 32, FIGS. 2, 3) associated with the second transmitting site (base station 210-2, Para. 54, FIGS. 2, 3, 6).  
Balachandran fails to teach a second beamforming technique with a phase shift relative to the first transmitting site based on a precoder reported by the mobile terminal, the precoder indicating a preferred phase shift between a first antenna port and a second antenna port, and the precoder is selected by the mobile terminal based on a first transmission between the mobile terminal and the first transmitting site and a second transmission between the mobile terminal and the second transmitting site.  
Han teaches transmit the data stream to the mobile terminal (a terminal to which the base station will transmit data, Para. 46) in accordance with a second beamforming technique with a phase shift (linear phase shifter 803 phase-shifts the input streams, Para. 99, FIGS. 6, 8) relative to the first transmitting site (linear phase shifter 803 phase-shifts the input streams using the pre-coding command, that is, space pre-coding matrix index `g` 611, determined by the pre-coding controller 603, Para. 99, FIGS. 6, 8) based on a precoder reported by the mobile terminal (transmitter receives CSIs from user receivers, Para. 88.  A method notifies a preferred space pre-coding method, Para. 92).  
Han teaches the precoder indicating a preferred phase shift between a first antenna port and a second antenna port (linear phase shifter 803 phase-shifts the input streams using the pre-coding command, that is, space pre-coding matrix index `g` 611, determined by the pre-coding controller 603, Para. 99, FIGS. 6, 8).  
Han teaches the precoder is selected by the mobile terminal (CSI estimator 1232 generates a CSI feedback value 1237 based on the estimated values from the pre-coding MIMO channel estimator 1230, and transmits the CSI feedback value 1237 to a transmitter, Para. 117, FIG. 12) based on a first transmission between the mobile terminal and the first transmitting site (A pilot signal 1207-1 extracted by the first transmission antenna pilot extractor 1205-1 is the pilot signal transmitted from a first transmission antenna, Para. 116, FIG. 12) and a second transmission between the mobile terminal and the second transmitting site (A pilot signal 1207-2 extracted by the second transmission antenna pilot extractor 1205-2 is the pilot signal transmitted from a second transmission antenna, Para. 116, FIG. 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Han with the teachings of Balachandran since Han provides a technique for processing feedback for phase shifting, which can be introduced into the system of Balachandran to permit base stations to phase shift transmissions to a terminal so that adjustments can be made to improve receptions at the terminal.  
Balachandran fails to teach the precoder being a member of a set of precoders in a constant amplitude codebook, wherein the constant amplitude codebook comprises two-element entries {[1,1]T, [1,j]T, [1,-1]T, [1,-j]T}.  
Lee teaches the precoder being a member of a set of precoders in a constant amplitude codebook (The elements of [Equation 15] have a constant magnitude, Para. 117.  A codebook for precoding may be designed as each element of a precoding vector may be selected from {1 ,                         
                            
                                
                                    1
                                    +
                                    j
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    , j,                         
                            
                                
                                    1
                                    -
                                    j
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    , -1 ,                         
                            
                                
                                    -
                                    1
                                    -
                                    j
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    , -j ,                         
                            
                                
                                    -
                                    1
                                    +
                                    j
                                
                                
                                    
                                        2
                                    
                                
                            
                        
                    } as illustrated in [Equation 15], Para. 132-133).  
Lee teaches, wherein the constant amplitude codebook comprises two-element entries {[1,1]T, [1,j]T, [1,-1]T, [1,-j]T} (                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                    
                                                
                                                
                                                    
                                                        -
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                     
                                
                            
                        
                     may be used as a precoding vector, Para. 134).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lee with the teachings of Balachandran in view of Han since Lee provides a technique for a precoding vector involving a codebook, which can be introduced into the system of Balachandran in view of Han to permit base stations to utilize codebooks of constant magnitude for efficient precoding to increase the benefits of transmit diversity.  
The examiner makes the presumption the parent Patent No. 8,693,442 does not recite a constant amplitude codebook comprises two-element entries {[1,1]T , [1,j]T , [1,-1]T , [1,-j]T} for a precoder being a member of a set of precoders in the constant amplitude codebook.  The examiner notes that column 12, line 10 of parent Patent No. 8,693,442 recites: Precoder set is {[1,1]T , [1,j]T , [1,-1]T , [1,j]T}.  In other words, parent Patent No. 8,693,442 does not recite a constant amplitude codebook comprises two-element entries that include [1,-j]T for a precoder being a member of a set of precoders in the constant amplitude codebook, and as a result, does not provide support for the feature, and does not provide an effective filing date for such a feature.  The examiner notes that Lee has a publication date of March 18, 2010, which .  


Claims 2 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balachandran in view of Han, Lee, and further in view of Roh et al. (Pub. No.: US 20050265280 A1), hereafter referred to as Roh.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches first and second transmitting sites.  
	Balachandran fails to teach wherein one of said first and second transmitting sites comprises an antenna array and wherein said transmitting comprises transmitting the same data stream from each antenna of said antenna array.  
	Roh teaches wherein one of said first and second transmitting sites comprises an antenna array and wherein said transmitting comprises transmitting the same data stream from each antenna of said antenna array (sectors belonging to different base stations (BSs) 3101 to 310M can transmit the same data to a mobile station (MS) 600 under the control of a base station controller, Para. 72, FIG. 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Roh with the teachings of Balachandran in view of Han and Lee since Roh provides a technique for base stations transmitting the same data, which can be introduced into the system of Balachandran in view of Han and Lee to ensure the same multiple copies of the same transmitted data are received by a terminal and increasing the reception strength of data.  

In regard to Claim 12, as presented in the rejection of Claim 11, Balachandran in view of Han and Lee teaches the first transmitter.  
	Balachandran fails to teach wherein at least one of the first transmitter or the second transmitter comprises an antenna array, and the data stream is transmitted from each antenna of the antenna array.  
	Roh teaches wherein at least one of the first transmitter or the second transmitter comprises an antenna array, and the data stream is transmitted from each antenna of the antenna array (sectors belonging to different base stations (BSs) 3101 to 310M can transmit the same data to a mobile station (MS) 600 under the control of a base station controller, Para. 72, FIG. 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Roh with the teachings of Balachandran in view of Han and Lee since Roh provides a technique for base stations transmitting the same data, which can be introduced into the system of Balachandran in view of Han and Lee to ensure the same multiple copies of the same transmitted data are received by a terminal and increasing the reception strength of data.  


Claims 3-6 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balachandran in view of Han, Lee, and further in view of Lucidarme (Pub. No.: US 20040259565 A1), hereafter referred to as Lucidarme.  
In regard to Claim 3, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches said target mobile terminal.  
	Balachandran fails to teach at a primary antenna of said antenna array, receiving channel quality information (CQI) feedback from said target mobile terminal; responsive to said CQI feedback, providing an indicator of a linear phase adjustment to each other antenna of said antenna array; and phase shifting beams transmitted by each of said other antennas by said indicated linear phase adjustment to thereby result in constructive addition of beams arriving at said target mobile terminal from said antenna array.  
Lucidarme teaches at a primary antenna of said antenna array, receiving channel quality information (CQI) feedback from said target mobile terminal; responsive to said CQI feedback, providing an indicator of a linear phase adjustment to each other antenna of said antenna array; and phase shifting beams transmitted by each of said other antennas by said indicated linear phase adjustment to thereby result in constructive addition of beams arriving at said target mobile terminal from said antenna array (According a Channel Quality Indicator, (CQI) measured by the mobile unit, a puncturing scheme is chosen allowing more or less puncturing of transmitted data blocks according to the radio conditions, Para. 75.  The tilt and the antenna bearings may be adjusted to be directed in a particularly favourable direction for the hot spots, Para. 78.  Base stations with "smart antennas" may use the statistical delay information to direct the antennas, Para. 78).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Balachandran in 

In regard to Claim 4, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches the method.  
	Balachandran fails to teach wherein said phase shifting comprises codebook phase correction.  
Lucidarme teaches wherein said phase shifting comprises codebook phase correction (adapt the sector angles (by adjusting the antenna arrangements and phases), Para. 78).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Balachandran in view of Han and Lee since Lucidarme provides a technique involving CQI and smart antennas, which can be introduced into the system of Balachandran in view of Han and Lee to permit CQI information to direct beams and improve transmission and receptions of wireless data.  

In regard to Claim 5, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches the method.  
	Balachandran fails to teach said applying said phase shifting comprises, for nomadic target mobile terminals, opportunistic phase correction.  
(searcher 26 also tracks changing propagation conditions resulting from movement of mobile units or some other object associated with one of the multipaths to adjust the extracted delays accordingly, Para. 84).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Balachandran in view of Han and Lee since Lucidarme provides a technique involving CQI and smart antennas, which can be introduced into the system of Balachandran in view of Han and Lee to permit CQI information to direct beams and improve transmission and receptions of wireless data.  

In regard to Claim 6, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches the method.  
	Balachandran fails to teach said opportunistic phase correction comprises applying random phase sequences at each antenna and based on received CQI feedback, selecting a phase combination.  
Lucidarme teaches said opportunistic phase correction comprises applying random phase sequences at each antenna and based on received CQI feedback, selecting a phase combination (can adapt the sector angles (by adjusting the antenna arrangements and phases) so that the hot spot is included in a sector with a small angle, Para. 78).  


In regard to Claim 13, as presented in the rejection of Claim 11, Balachandran in view of Han and Lee teaches the mobile terminal.  
	Balachandran fails to teach wherein the antenna array comprises a primary antenna, and wherein the primary antenna is configured to: receive channel quality information (CQI) feedback from the mobile terminal; responsive to the CQI feedback, provide an indicator of a linear phase adjustment to each other antenna of the antenna array; and phase shift beams transmitted by each of the other antennas by an indicated amount to result in constructive addition of beams arriving at the mobile terminal from the antenna array.  
Lucidarme teaches wherein the antenna array comprises a primary antenna, and wherein the primary antenna is configured to: receive channel quality information (CQI) feedback from the mobile terminal; responsive to the CQI feedback, provide an indicator of a linear phase adjustment to each other antenna of the antenna array; and phase shift beams transmitted by each of the other antennas by an indicated amount to result in constructive addition of beams arriving at the mobile terminal from the antenna array (According a Channel Quality Indicator, (CQI) measured by the mobile unit, a puncturing scheme is chosen allowing more or less puncturing of transmitted data blocks according to the radio conditions, Para. 75.  The tilt and the antenna bearings may be adjusted to be directed in a particularly favourable direction for the hot spots, Para. 78.  Base stations with "smart antennas" may use the statistical delay information to direct the antennas, Para. 78).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Balachandran in view of Han and Lee since Lucidarme provides a technique involving CQI and smart antennas, which can be introduced into the system of Balachandran in view of Han and Lee to permit CQI information to direct beams and improve transmission and receptions of wireless data.  

In regard to Claim 14, as presented in the rejection of Claim 11, Balachandran in view of Han and Lee teaches the system.  
	Balachandran fails to teach wherein the phase shifting comprises a codebook phase correction.  
Lucidarme teaches wherein the phase shifting comprises a codebook phase correction (adapt the sector angles (by adjusting the antenna arrangements and phases), Para. 78).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Balachandran in view of Han and Lee since Lucidarme provides a technique involving CQI and smart antennas, which can be introduced into the system of Balachandran in view of Han and 

In regard to Claim 15, as presented in the rejection of Claim 11, Balachandran in view of Han and Lee teaches the system.  
	Balachandran fails to teach wherein the beams are phase shifted using, for nomadic mobile terminals, opportunistic phase correction.  
Lucidarme teaches wherein the beams are phase shifted using, for nomadic mobile terminals, opportunistic phase correction (searcher 26 also tracks changing propagation conditions resulting from movement of mobile units or some other object associated with one of the multipaths to adjust the extracted delays accordingly, Para. 84).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Balachandran in view of Han and Lee since Lucidarme provides a technique involving CQI and smart antennas, which can be introduced into the system of Balachandran in view of Han and Lee to permit CQI information to direct beams and improve transmission and receptions of wireless data.  

In regard to Claim 16, as presented in the rejection of Claim 11, Balachandran in view of Han and Lee teaches the system.  

Lucidarme teaches wherein using the opportunistic phase correction comprises applying random phase sequences at each antenna and based on received CQI feedback, selecting a best phase combination (can adapt the sector angles (by adjusting the antenna arrangements and phases) so that the hot spot is included in a sector with a small angle, Para. 78).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lucidarme with the teachings of Balachandran in view of Han and Lee since Lucidarme provides a technique involving CQI and smart antennas, which can be introduced into the system of Balachandran in view of Han and Lee to permit CQI information to direct beams and improve transmission and receptions of wireless data.  


Claims 7-10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balachandran in view of Han, Lee, and further in view of Adeney et al. (Pub. No.: US 20070099578 A1), hereafter referred to as Adeney.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches first and second transmitting sites.  
	Balachandran fails to teach one of said first and second transmitting sites is a MIMO site.
(FIG. 4 shows a representation for the MIMO forward channel 410 for the two-column cross-polarized array 180, Para. 74).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Adeney with the teachings of Balachandran since Adeney provides a technique for using directional transmission to maximally improve signal to interference ratios (SNIR) on a network-wide basis (see Adeney, paragraphs [0016 and 0017]), which can be introduced into the system of Balachandran to ensure the highest SNIR for adjusted transmissions.

In regard to Claim 8, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches said target mobile terminal.  
	Balachandran fails to teach said indicator comprises an indicator of a timing mismatch of arriving beams at said target mobile terminal.
 	Adeney teaches said indicator comprises an indicator of a timing mismatch of arriving beams at said target mobile terminal (the scan angles of the first lobes of the left (L) and right (R) beams may be adjusted so that the grating lobes of all three beams are evenly spaced and uniformly cover the field of coverage, and the element pattern may be designed so that the beam envelope is a reasonably close match to the required reference sector coverage patterns, Para. 69).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Adeney with the teachings of Balachandran since Adeney provides a technique for using directional transmission to maximally improve 

In regard to Claim 9, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches the method.  
	Balachandran fails to teach said indicator of said timing mismatch is generated using a selected one of arrival time estimation and channel estimation techniques.
 	Adeney teaches said indicator of said timing mismatch is generated using a selected one of arrival time estimation and channel estimation techniques (Refi is the target sector coverage envelope, that is, the azimuthal response to which the coverage of the multibeam patterns are attempted to be matched, Para. 66).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Adeney with the teachings of Balachandran since Adeney provides a technique for using directional transmission to maximally improve signal to interference ratios (SNIR) on a network-wide basis (see Adeney, paragraphs [0016 and 0017]), which can be introduced into the system of Balachandran to ensure the highest SNIR for adjusted transmissions.

In regard to Claim 10, as presented in the rejection of Claim 1, Balachandran in view of Han and Lee teaches the first beamforming technique.  
	Balachandran fails to teach the first beamforming technique and the second beamforming technique are the same.
(combined precoding and channel transformations for all beams of the two transmit diversity branches, Para. 87).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Adeney with the teachings of Balachandran since Adeney provides a technique for using directional transmission to maximally improve signal to interference ratios (SNIR) on a network-wide basis (see Adeney, paragraphs [0016 and 0017]), which can be introduced into the system of Balachandran to ensure the highest SNIR for adjusted transmissions.

In regard to Claim 17, as presented in the rejection of Claim 11, Balachandran in view of Han and Lee teaches first transmitter.  
	Balachandran fails to teach wherein at least one of the first or the second transmitters is a MIMO transmitter.
 	Adeney teaches wherein at least one of the first or the second transmitters is a MIMO transmitter (FIG. 4 shows a representation for the MIMO forward channel 410 for the two-column cross-polarized array 180, Para. 74).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Adeney with the teachings of Balachandran since Adeney provides a technique for using directional transmission to maximally improve signal to interference ratios (SNIR) on a network-wide basis (see Adeney, paragraphs [0016 and 0017]), which can be introduced into the system of Balachandran to ensure the highest SNIR for adjusted transmissions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






Joshua Smith  
/J.S./  
4-8-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477